United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3288
                     ___________________________

                          David Anthony Stebbins

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

       Rhonda Watkins, Boone County Circuit Clerk; State of Arkansas

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
               for the Western District of Arkansas - Harrison
                               ____________

                         Submitted: January 7, 2014
                          Filed: January 10, 2014
                               [Unpublished]
                              ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       David Stebbins appeals from the District Court’s1 pre-service dismissal of his
42 U.S.C. § 1983 complaint, in which he alleged that the defendants violated his right
of access to the courts because defendant Rhonda Watkins failed to assign case
numbers to three of Stebbins’s dismissed state-court matters. Upon careful de novo
review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we
conclude that the District Court properly dismissed the complaint because (1) the
State of Arkansas may not be sued under § 1983, see Williams v. Missouri, 973 F.2d
599, 599–600 (8th Cir. 1992) (per curiam), and (2) Stebbins failed to state an
actionable access-to-courts claim against defendant Watkins, see Maness v. District
Court of Logan County-Northern Div., 495 F.3d 943, 944–45 (8th Cir. 2007) (per
curiam); Clowers v. Lassiter, 213 S.W.3d 6, 9 (Ark. 2005). We also conclude that the
District Court properly denied the motion for recusal, and we affirm the denial of
leave to amend because, among other reasons, the new claim that Stebbins wished to
bring did not state a cause of action upon which relief may be granted. See Santiago
v. Blair, 707 F.3d 984, 991–92 (8th Cir. 2013). Accordingly, we affirm.
                        ______________________________




      1
       The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.

                                         -2-